--------------------------------------------------------------------------------

EXHIBIT 10.20
SJW CORP.


RESTRICTED STOCK UNIT ISSUANCE AGREEMENT


RECITALS


A.           The Board has adopted the Plan for the purpose of retaining the
services of selected Employees and consultants and other independent advisors
who provide services to the Corporation (or any Parent or Subsidiary).
 
B.           Participant is to render valuable services to the Corporation (or a
Parent or Subsidiary), and this Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the
Corporation’s issuance of an equity incentive award under the Plan designed to
retain Participant's continued service.
 
C.           All capitalized terms in this Agreement shall have the meaning
assigned to them in the attached Appendix A.
 
NOW, THEREFORE, it is hereby agreed as follows:
 
1.           Grant of Restricted Stock Units.  The Corporation hereby awards to
Participant, as of the Award Date, Restricted Stock Units under the Plan.  Each
Restricted Stock Unit which vests during Participant’s period of Service shall
entitle Participant to receive one share of Common Stock on the applicable
vesting date.  The number of shares of Common Stock subject to the awarded
Restricted Stock Units, the applicable vesting schedule for those shares, the
applicable date or dates on which those vested shares shall become issuable to
Participant and the remaining terms and conditions governing the award (the
“Award”) shall be as set forth in this Agreement.
 
   
Award Date:
 
____________________
     
Number of Shares
Subject to Award:
 
______shares of Common Stock (the “Shares”)
     
Vesting Schedule:
 
The Shares shall vest in a series of _____ (_) successive equal annual
installments upon Participant’s completion of each year of Service over the
_____ (_)-year period measured from the Award Date (the “Normal Vesting
Schedule”).  However, the Shares may be subject to accelerated vesting in
accordance with the provisions of Paragraphs 4 and 6 below.


 
 

--------------------------------------------------------------------------------

 


Issuance Schedule:
 
Each Share in which Participant vests in accordance with the Normal Vesting
Schedule shall be issued, subject to the Corporation’s collection of all
applicable Withholding Taxes, on the date that particular Share vests (the
“Issuance Date”) or as soon after that scheduled Issuance Date as
administratively practicable, but in no event later than the close of the
calendar year in which such Issuance Date occurs.  The Shares which vest
pursuant to Paragraph 4 or Paragraph 6 of this Agreement shall be issued in
accordance with the provisions of the applicable Paragraph. The applicable
Withholding Taxes are to be collected pursuant to the procedure set forth in
Paragraph 8 of this Agreement.
 
   

2.           Limited Transferability.  Prior to actual receipt of the Shares
which vest and become issuable hereunder, Participant may not transfer any
interest in the Award or the underlying Shares. Any Shares which vest hereunder
but which otherwise remain unissued at the time of Participant’s death may be
transferred pursuant to the provisions of Participant’s will or the laws of
inheritance or to Participant’s designated beneficiary or beneficiaries of this
Award.  Participant may also direct the Corporation to re-issue the stock
certificates for any Shares which in fact vest and become issuable under the
Award during his or her lifetime to one or more designated family members or a
trust established for Participant and/or his or her family members.  Participant
may make such a beneficiary designation or certificate directive at any time by
filing the appropriate form with the Plan Administrator or its designee.
 
3.           Cessation of Service.  Except as otherwise provided in Paragraph 4
or Paragraph 6 below, should Participant cease Service for any reason prior to
vesting in one or more Shares subject to this Award, then the Award shall be
immediately cancelled with respect to those unvested Shares, and the number of
Restricted Stock Units will be reduced accordingly.  Participant shall thereupon
cease to have any right or entitlement to receive any Shares under those
cancelled units.
 
4.           Accelerated Vesting.
 
A.           Upon (i) the Participant’s cessation of Employee status by reason
of death or Permanent Disability, (ii) the Participant’s resignation from
Employee status for Good Reason or (iii) the Corporation’s termination of the
Participant’s Employee status other than for Good Cause, all the Restricted
Stock Units at the time subject to this Award, together with the underlying
Shares, shall immediately vest.
 
B.           The Shares to which the Participant becomes entitled pursuant to
the vesting provisions of Paragraph 4.A shall be issued on the date of his
Separation from Service or as soon as administratively practicable thereafter,
subject to the Corporation’s collection of the applicable Withholding Taxes, but
in no event later than the close of the calendar year in which such Separation
from Service occurs or (if later) the fifteenth (15th) day of the third (3rd)
calendar month following the date of such Separation from Service.
 
2

--------------------------------------------------------------------------------


 
C.           The accelerated vesting provisions of this Paragraph 4 shall apply
and be effective whether such cessation or termination of Employee status occurs
before or after the consummation of a Change in Control transaction.
 
D.           Each Share in which Participant may be deemed, by reason of the
vesting acceleration provisions of this Paragraph 4, to vest prior to the actual
termination or cessation of his Employee status shall in no event be issued
prior to the earlier of (i) the Issuance Date applicable to that Share in
accordance with the Normal Vesting Schedule or (ii) the date of his Separation
from Service.
 
5.           Stockholder Rights.  The holder of this Award shall not have any
stockholder rights, including voting or dividend rights, with respect to the
Shares subject to the Award until the Participant becomes the record holder of
those Shares following their actual issuance upon the Corporation’s collection
of the applicable Withholding Taxes.
 
6.           Change in Control.
 
A.           Any Restricted Stock Units subject to this Award at the time of a
Change in Control may be assumed by the successor entity or otherwise continued
in full force and effect or may be replaced with a cash retention program of the
successor entity which preserves the Fair Market Value of the underlying Shares
at the time of the Change in Control and provides for the subsequent vesting and
payout of that value in accordance with the same vesting and payout provisions
that would be applicable to those Shares in the absence of such Change in
Control. In the event of such assumption or continuation of the Award or such
replacement of the Award with a cash retention program, no accelerated vesting
of the Restricted Stock Units or the underlying Shares shall occur at the time
of the Change in Control.
 
B.           In the event the Award is assumed or otherwise continued in effect,
the Restricted Stock Units subject to the Award will be adjusted immediately
after the consummation of the Change in Control so as to apply to the number and
class of securities into which the Shares subject to those units immediately
prior to the Change in Control would have been converted in consummation of that
Change in Control had those Shares actually been issued and outstanding at that
time.  To the extent the actual holders of the outstanding Common Stock receive
cash consideration for the Common Stock in consummation of the Change in
Control, the successor corporation may, in connection with the assumption or
continuation of the Restricted Stock Units subject to the Award at that time,
substitute one or more shares of its own common stock with a fair market value
equivalent to the cash consideration paid per share of Common Stock in the
Change in Control transaction, provided such shares are registered under the
federal securities laws and readily tradable on an established securities
exchange.
 
C.           If the Restricted Stock Units subject to this Award at the time of
the Change in Control are not assumed or otherwise continued in effect or
replaced with a cash retention program in accordance with Paragraph 6.A above,
then those units shall vest immediately prior to the closing of the Change in
Control. The Shares subject to those vested units shall be converted into the
right to receive the same consideration per share of Common Stock payable to the
other stockholders of the Corporation in consummation of that Change in Control,
and such consideration per Share shall be distributed to Participant upon the
tenth (10th) business day following the earliest to occur of (i) the Issuance
Date determined for that Share in accordance with the Normal Vesting Schedule,
(ii) the date of Participant’s Separation from Service or (iii) the first date
following the Change in Control on which the distribution can be made without
contravention of any applicable provisions of Code Section 409A. Such
distribution shall be subject to the Corporation’s collection of the applicable
Withholding Taxes pursuant to the provisions of Paragraph 8.

 
3

--------------------------------------------------------------------------------

 

D.           This Agreement shall not in any way affect the right of the
Corporation to adjust, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.
 
7.           Adjustment in Shares.  Should any change be made to the Common
Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares, spin-off transaction, extraordinary
dividend or distribution or other change affecting the outstanding Common Stock
as a class without the Corporation’s receipt of consideration, or should the
value of outstanding shares of Common Stock be substantially reduced as a result
of a spin-off transaction or an extraordinary dividend or distribution, or
should there occur any merger, consolidation or other reorganization, then
equitable adjustments shall be made by the Plan Administrator to the total
number and/or class of securities issuable pursuant to this Award in order to
reflect such change and thereby prevent a dilution or enlargement of benefits
hereunder. The determination of the Plan Administrator shall be final, binding
and conclusive.  In the event of a Change in Control, the adjustments (if any)
shall be made in accordance with the provisions of Paragraph 6.
 
8.           Issuance of Shares/Collection of Withholding Taxes.
 
A.           On each applicable Issuance Date (or any earlier date on which the
Shares are to be issued in accordance with the terms of this Agreement), the
Corporation shall issue to or on behalf of the Participant a certificate (which
may be in electronic form) for the applicable number of shares of Common Stock,
subject, however, to the Corporation’s collection of the applicable Withholding
Taxes.
 
B.           The Corporation shall collect the applicable Withholding Taxes with
respect to the Shares which vest and become issuable hereunder through an
automatic share withholding procedure pursuant to which the Corporation will
withhold, at the time of such vesting, a portion of the Shares with a Fair
Market Value (measured as of the applicable vesting date) equal to the amount of
those taxes; provided, however, that the amount of any Shares so withheld shall
not exceed the amount necessary to satisfy the Corporation’s required
withholding obligations using the minimum statutory withholding rates for
federal and state purposes that are applicable to supplemental taxable
income.  In the event payment is to be made in a form other than the Shares, the
Corporation shall collect from the Participant the applicable Withholding Taxes
pursuant to such procedures as the Corporation deems appropriate under the
circumstances.

 
4

--------------------------------------------------------------------------------

 

C.           Notwithstanding the foregoing provisions of Paragraph 8(b), the
employee portion of the federal, state and local employment taxes required to be
withheld by the Corporation in connection with the vesting of the Shares or any
other amounts hereunder (the “Employment Taxes”) shall in all events be
collected from the Participant no later than the last business day of the
calendar year in which the Shares or other amounts vest hereunder.  Accordingly,
to the extent the Issuance Date for one or more vested Shares or the
distribution date for such other amounts is to occur in a year subsequent to the
calendar year in which those Shares or other amounts vest, the Participant
shall, on or before the last business day of the calendar year in which the
Shares or other amounts vest, deliver to the Corporation a check payable to its
order in the dollar amount equal to the Employment Taxes required to be withheld
with respect to those Shares or other amounts.  The provisions of this Paragraph
8(c) shall be applicable only to the extent necessary to comply with the
applicable tax withholding requirements of Code Section 3121(v).
 
D.           Except as otherwise provided in Paragraph 6 and Paragraph 8.A, the
settlement of all Restricted Stock Units which vest under the Award shall be
made solely in shares of Common Stock.  In no event, however, shall any
fractional shares be issued.  Accordingly, the total number of shares of Common
Stock to be issued pursuant to that Award shall, to the extent necessary, be
rounded down to the next whole share in order to avoid the issuance of a
fractional share.
 
9.           Deferred Issue Date. Notwithstanding any provision to the contrary
in this Agreement, no Shares or other amounts which become issuable or
distributable by reason of Participant’s Separation from Service shall actually
be issued or distributed to Participant prior to the earlier of (i) the first
day of the seventh (7th) month following the date of such Separation from
Service or (ii) the date of Participant’s death, if Participant is deemed at the
time of such Separation from Service to be a specified employee under Section
1.409A-1(i) of the Treasury Regulations issued under Code Section 409A, as
determined by the Plan Administrator in accordance with consistent and uniform
standards applied to all other Code Section 409A arrangements of the
Corporation, and such delayed commencement is otherwise required in order to
avoid a prohibited distribution under Code Section 409A(a)(2).  The deferred
Shares or other distributable amount shall be issued or distributed in a lump
sum on the first day of the seventh (7th) month following the date of
Participant’s Separation from Service or, if earlier, the first day of the month
immediately following the date the Corporation receives proof of Participant’s
death.
 
10.           Compliance with Laws and Regulations.  The issuance of shares of
Common Stock pursuant to the Award shall be subject to compliance by the
Corporation and Participant with all applicable requirements of law relating
thereto and with all applicable regulations of any stock exchange on which the
Common Stock may be listed for trading at the time of such issuance.

 
5

--------------------------------------------------------------------------------

 

11.           Notices.  Any notice required to be given or delivered to the
Corporation under the terms of this Agreement shall be in writing and addressed
to the Corporation at its principal corporate offices.  Any notice required to
be given or delivered to Participant shall be in writing and addressed to
Participant at the address indicated below Participant’s signature line on this
Agreement.  All notices shall be deemed effective upon personal delivery or upon
deposit in the U.S. mail, postage prepaid and properly addressed to the party to
be notified.
 
12.           Successors and Assigns.  Except to the extent otherwise provided
in this Agreement, the provisions of this Agreement shall inure to the benefit
of, and be binding upon, the Corporation and its successors and assigns and
Participant, Participant’s assigns, the legal representatives, heirs and
legatees of Participant’s estate and any beneficiaries of the Award designated
by Participant.
 
13.           Construction.  This Agreement and the Award evidenced hereby are
made and granted pursuant to the Plan and are in all respects limited by and
subject to the terms of the Plan.  All decisions of the Plan Administrator with
respect to any question or issue arising under the Plan or this Agreement shall
be conclusive and binding on all persons having an interest in the Award.
 
14.           Governing Law.  The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of California without
resort to that State’s conflict-of-laws rules.
 
15.           Employment at Will.  Nothing in this Agreement or in the Plan
shall confer upon Participant any right to continue in Service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Corporation (or any Parent or Subsidiary employing or retaining
Participant) or of Participant, which rights are hereby expressly reserved by
each, to terminate Participant’s Service at any time for any reason, with or
without cause.

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.



 
SJW CORP.
       
By:
   
Title:
               
PARTICIPANT
       
Signature:
   
Address:
       

 
 
7

--------------------------------------------------------------------------------

 

APPENDIX A
 
DEFINITIONS
 
The following definitions shall be in effect under the Agreement:
 
A.           Agreement shall mean this Restricted Stock Unit Issuance Agreement.
 
B.           Award shall mean the award of Restricted Stock Units made to
Participant pursuant to the terms of the Agreement.
 
C.           Award Date shall mean the date the Restricted Stock Units are
awarded to Participant pursuant to the Agreement and shall be the date indicated
in Paragraph 1 of the Agreement.
 
D.           Board shall mean the Corporation’s Board of Directors.
 
E.           Change in Control shall mean any change in control or ownership of
the Corporation which occurs by reason of one or more of the following events:
 
(i)           the acquisition, directly or indirectly by any person or related
group of persons (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than the Corporation or a person that directly or
indirectly controls, is controlled by, or is under control with, the Corporation
or an employee benefit plan maintained by any such entity, of beneficial
ownership (as defined in Rule 13d-3 of the Exchange Act) of securities of the
Corporation which, when added to other acquisitions effected by such person or
related group during the twelve (12)-month period ending with the most recent
acquisition, represent thirty-five percent (35%) or more of the total combined
voting power of the Corporation’s then-outstanding securities;
 
(ii)           a merger, recapitalization, consolidation, or other similar
transaction to which the Corporation is a party, unless securities representing
more than fifty percent (50%) of the combined voting power of the
then-outstanding securities of the surviving entity or a parent thereof are
immediately thereafter beneficially owned, directly or indirectly and in
substantially the same proportion, by the persons who beneficially owned the
Corporation’s outstanding voting securities immediately before the transaction;
 
(iii)           a sale, transfer or disposition of all or substantially all of
the Corporation’s assets, unless securities representing at least fifty
percent (50%) of the combined voting power of the then-outstanding securities of
the entity acquiring the Corporation’s assets or parent thereof are immediately
thereafter beneficially owned, directly or indirectly and in substantially the
same proportion, by the persons who beneficially owned the Corporation’s
outstanding voting securities immediately before the transaction;
 

 
A-1

--------------------------------------------------------------------------------

 

(iv)           a merger, recapitalization, consolidation, or other transaction
to which the Corporation is a party or the sale, transfer, or other disposition
of all or substantially all of the Corporation’s assets if, in either case, the
members of the Board immediately prior to consummation of the transaction do
not, upon consummation of the transaction, constitute at least a majority of the
board of directors of the surviving entity or the entity acquiring the
Corporation’s assets, as the case may be, or a parent thereof (for this purpose,
any change in the composition of the board of directors that is anticipated or
pursuant to an understanding or agreement in connection with a transaction will
be deemed to have occurred at the time of the transaction, provided such change
occurs within twelve (12) months after the effective date of the transaction);
or
 
(v)           a change in the composition of the Board over a period of twelve
(12) consecutive months or less such that a majority of the Board members ceases
by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (a) have been Board members since the
beginning of such period or (b) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members who
were described in clause (a) or who were previously so elected or approved and
who were still in office at the time the Board approved such election or
nomination;
 
provided that no Change in Control shall occur if the result of the transaction
is to give more ownership or control of the Corporation to any person or related
group of persons who hold securities representing more than thirty percent (30%)
of the combined voting power of the Corporation's outstanding securities as of
March 3, 2003.


F.           Code shall mean the Internal Revenue Code of 1986, as amended.
 
G.           Common Stock shall mean the shares of the Corporation’s common
stock.
 
H.           Corporation shall mean SJW Corp., a California corporation, and any
successor corporation to all or substantially all of the assets or voting stock
of SJW Corp. which shall by appropriate action adopt the Plan and/or assume the
Award.
 
I.           Disability shall mean the Participant’s permanent and total
disability as determined pursuant to Section 22(e)(3) of the Code.
 
J.           Employee shall mean an individual who is in the employ of the
Corporation (or any Parent or Subsidiary), subject to the control and direction
of the employer entity as to both the work to be performed and the manner and
method of performance.
 
K.           Fair Market Value per share of Common Stock on any relevant date
shall be the closing selling price per share on the date in question on the
Stock Exchange on which the Common Stock is at that time primarily traded, as
such price is officially quoted in the composite tape of transactions on such
exchange.  If there is no reported sale of Common Stock on such Stock Exchange
on the date in question, then the Fair Market Value shall be the closing selling
price on the exchange on the last preceding date for which such quotation
exists.

 
A-2

--------------------------------------------------------------------------------

 

L.           Good Cause shall be deemed to exist if, and only if: (i)
Participant engages in acts or omissions that result in substantial harm to the
business or property of the Corporation or any Parent or Subsidiary and that
constitute dishonesty, intentional breach of fiduciary obligation or intentional
wrongdoing, or (ii) Participant is convicted of a criminal violation involving
fraud or dishonesty.
 
M.           Good Reason shall mean the occurrence of any of the following
events without Participant’s express written consent:

 
N.           1934 Act shall mean the Securities Exchange Act of 1934, as
amended.
 
O.           Participant shall mean the person to whom the Award is made
pursuant to the Agreement.
 
P.           Parent shall mean any corporation (other than the Corporation) in
an unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
 
Q.           Plan shall mean the Corporation’s Long Term Incentive Plan.
 
R.           Plan Administrator shall mean either the Board or a committee of
the Board acting in its capacity as administrator of the Plan.
 
S.           Restricted Stock Unit shall mean each unit subject to the Award
which shall entitle Participant to receive one (1) share of Common Stock upon
the vesting of that unit.
 
T.           Separation from Service shall mean the Participant’s cessation of
Employee status by reason of his or her death, retirement or termination of
employment.  The Participant shall be deemed to have terminated employment for
such purpose at such time as the level of his or her bona fide services to be
performed as an Employee (or as a consultant or independent contractor)
permanently decreases to a level that is not more than twenty percent (20%) of
the average level of services he or she rendered as an Employee during the
immediately preceding thirty-six (36) months (or such shorter period for which
he or she may have rendered such services).  Solely for purposes of determining
when a Separation from Service occurs, Participant will be deemed to continue in
“Employee” status for so long as he or she remains in the employ of one or more
members of the Employer Group, subject to the control and direction of the
employer entity as to both the work to be performed and the manner and method of
performance. “Employer Group” means the Corporation and any Parent or Subsidiary
and any other corporation or business controlled by, controlling or under common
control with, the Corporation, as determined in accordance with Sections 414(b)
and (c) of the Code and the Treasury Regulations thereunder, except that in
applying Sections 1563(1), (2) and (3) for purposes of determining the
controlled group of corporations under Section 414(b), the phrase “at least
fifty percent (50%)” shall be used instead of “at least eighty percent (80%)”
each place the latter phrase appears in such sections and in applying Section
1.414(c)-2 of the Treasury Regulations for purposes of determining trades or
businesses that are under common control for purposes of Section 414(c), the
phrase “at least 50 percent” shall be used instead of “at least 80 percent” each
place the latter phrase appears in Section  1.4.14(c)-2 of the Treasury
Regulations.  Any such determination as to Separation from Service, however,
shall be made in accordance with the applicable standards of the Treasury
Regulations issued under Section 409A of the Code.

 
A-3

--------------------------------------------------------------------------------

 

U.           Service shall mean Participant’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an Employee, a
non-employee member of the Board or a consultant or independent
advisor.  Participant shall be deemed to cease Service immediately upon the
occurrence of either of the following events:  (i) Participant no longer
performs services in any of the foregoing capacities for the Corporation (or any
Parent or Subsidiary) or (ii) the entity for which Participant performs such
services ceases to remain a Parent or Subsidiary of the Corporation, even though
Participant may subsequently continue to perform services for that
entity.  Service as an Employee shall not be deemed to cease during a period of
military leave, sick leave or other personal leave approved by the Corporation;
provided, however, that the following special provisions shall be in effect for
any such leave:
 
(i)           Should the period of such leave (other than a disability leave)
exceed six (6) months, then Participant shall be deemed to cease Service and to
incur a Separation from Service upon the expiration of the initial six (6)-
month period of that leave, unless Participant retains a right to re-employment
under applicable law or by contract with the Corporation (or any Parent or
Subsidiary).
 
(ii)           Should the period of a disability leave exceed twenty-nine (29)
months, then Participant shall be deemed to cease Service and to incur a
Separation from Service upon the expiration of the initial twenty-nine
(29)-month period of that leave, unless Participant retains a right to
re-employment under applicable law or by contract with the Corporation (or any
Parent or Subsidiary).   For such purpose, a disability leave shall be a leave
of absence due to any medically determinable physical or mental impairment that
can be expected to result in death or to last for a continuous period of not
less than six (6) months and causes Participant to be unable to perform the
duties of his or her position of employment with the Corporation (or any Parent
or Subsidiary) or any substantially similar position of employment.
 
(iii)           Except to the extent otherwise required by law or expressly
authorized by the Plan Administrator or by the Corporation’s written policy on
leaves of absence, no Service credit shall be given for vesting purposes for any
period Participant is on a leave of absence.

 
A-4

--------------------------------------------------------------------------------

 

V.           Stock Exchange shall mean the American Stock Exchange, the Nasdaq
Global or Global Select Market or the New York Stock Exchange.
 
W.           Subsidiary shall mean any corporation (other than the Corporation)
in an unbroken chain of corporations beginning with the Corporation, provided
each corporation (other than the last corporation) in the unbroken chain owns,
at the time of the determination, stock possessing fifty percent (50%) or more
of the total combined voting power of all classes of stock in one of the other
corporations in such chain.
 
X.           Withholding Taxes shall mean the federal, state and local income
and employment taxes required to be withheld by the Corporation in connection
with the vesting and concurrent issuance of the shares of Common Stock under the
Award.
 

A-5

--------------------------------------------------------------------------------
